       Case 2:20-cv-00550-JAM-DB Document 9 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ORRIN TYLER COLBOURN,                            No. 2:20-cv-0550 JAM DB P
12                      Petitioner,
13           v.                                        ORDER
14    UNKNOWN,
15                      Respondent.
16

17   Petitioner is a county inmate proceeding pro se with an application for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Petitioner claims the sentence he received following his 2018

19   Butte County conviction should be reduced based on a change in California law. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On August 11, 2020, the magistrate judge filed findings and recommendations herein

23   which were served on petitioner and which contained notice to petitioner that any objections to

24   the findings and recommendations were to be filed within thirty days. (ECF No. 8.) Petitioner

25   has not filed objections to the findings and recommendations.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ////
                                                      1
      Case 2:20-cv-00550-JAM-DB Document 9 Filed 12/08/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed August 11, 2020, are adopted in full;
 3           2. The petition (ECF No. 1) is dismissed.
 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253.
 6

 7
     DATED: December 7, 2020                      /s/ John A. Mendez
 8
                                                  THE HONORABLE JOHN A. MENDEZ
 9                                                UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
